DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,926,274 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2016/0008826) in view of Marble (US 2017/0015172).
 Schneider discloses a speed retarding device for a rotary component (see Abstract, FIGS. 1-3) comprising: a hollow cylindrical housing (104); a rotatable tubular shaft (102) having a central bore (128), the shaft being rotatably carried by the housing (see FIG. 1, carried via bearings (112, 114)), the shaft having a cylindrical drag portion (120) in the housing and
having a shaft end (106) extending through at least one end of the housing (see FIG. 1), wherein the shaft end is adapted to receive a rotary nozzle (200) thereon (see FIG. 1), the drag portion having a plurality of bores (126) therethrough parallel to the central bore (see FIG. 1); a pair of lubricated support bearings (112, 114) supporting the cylindrical drag portion of the shaft in the housing (see FIG. 1); and a viscous fluid confined within the housing in a cavity formed between the shaft and the drag portion (see paragraph 0015). Schneider does not disclose at least one blind bore having a closed end and an open end, the open end carrying a piston therein defining a gas chamber between the closed end and the piston, with the piston moving within the blind bore parallel to the central bore to absorb thermal expansion of the viscous fluid in the cavity.
Marble teaches a damping device (see title) comprising a member (46) passing through a viscous fluid 44 and beside the main chamber a blind bore (66) containing a piston (76). Paragraph 59 describes the piston (76) as separating the liquid (78) from a gas (74) contained in the closed end of the bore. Paragraph 60 describes the movement of the piston. Paragraphs 53 and 78 state that the second chamber 66 containing the piston can be used to accommodate thermal expansion of the liquid (44). Figures 6-8 show the blind bore having an axis that is parallel to the axis of the main bore, with the piston in the blind bore moving parallel to the axis of the main bore (see paragraph 54). It is noted that figures 7 and 8 are sectional views of figure 2. This establishes that the piston in the blind bore moves parallel to the central bore. 
It would have been obvious to combine the bore and piston of Marble with the drag portion of Schneider to provide a means for compensating for the expansion of the viscous fluid upon heating as discussed in paragraphs 53 and 78 of Marble.
Regarding claim 2, Schneider discloses an annular axial inner seal (118) between each of the support bearings and the cylindrical drag portion (see FIG. 1), wherein the inner seals sandwich the drag portion therebetween and isolate the drag portion from the support bearings (see FIG. 1).
Regarding claim 3, Schneider discloses an outer annular seal (116) on the shaft adjacent to each support bearing whereby each support bearing is sandwiched between inner and outer annular seals (see FIG. 1) in the housing and separated from the viscous fluid in the cavity (see FIG. 1).
Regarding claim 4, Marble teaches that the viscous fluid is separated from the at least one blind bore by the piston (see paragraphs 58 and 59).
Regarding claim 5, Marble teaches that the piston in the at least one blind bore defines a
chamber between the closed end of the blind bore and the piston (see FIGs. 6-8).
Regarding claims 6 and 7, Marble teaches a blind bore with a piston separating a gas from a viscous fluid used for damping movement. The use of a plurality of disclosed parts (in this instance blind bores) is considered obvious without a showing of criticality or new an unexpected results derived from the duplicity. In this instance, two bores will obviously be able to accommodate greater thermal expansion or enable a series of smaller bores that can be placed closer to the main bore. See e.g. MPEP 2144.04.VI.B.
Regarding claim 8, Schneider discloses that the drag portion has an outer cylindrical surface (122) and a peripheral helical groove (124) in the outer cylindrical surface (see FIG. 2)
Regarding claim 9, Schneider discloses an outer annular seal (116) on the shaft adjacent to each support bearing whereby each support bearing is sandwiched between inner and outer annular seals (see FIG. 1) in the housing and separated from the viscous fluid in the cavity (see FIG. 1).
Regarding claim 10, Marble teaches that the viscous fluid is separated from the at least one blind bore by the piston (see paragraphs 58 and 59).
Regarding claim 11, Marble states that air can be used for the gas in paragraph 57. Figures 6-8 show the air chamber between the closed end of the blind bore and the piston. 
Regarding claim 12, Marble does not disclose four blind bores each carrying a piston therein and at least four through bores in the drag portion of the tubular shaft. However, mere duplication of parts without a showing of a new and unexpected result does not provide a patentable feature (see e.g. MPEP 2144.04.VI.B). As such, it would have been obvious to provide four blind bores and pistons to increase the capacity at which the device can compensate for pressure fluctuations.
Regarding claim 13, Schneider discloses a speed retarding device for a rotary nozzle (see Abstract, FIGS. 1-3) comprising: a hollow cylindrical housing (104); a rotatable tubular shaft (102) rotatably carried by the housing (see FIG. 1, rotatably carried by bearings (112, 114)), the shaft having a drag portion (120) in the housing and having a shaft end (106) extending through at least one end of the housing (see FIG. 1); a pair of lubricated support bearings (112, 114) supporting the drag portion of the shaft in the housing (see FIG. 1); an annular inner seal (118) between each of the support bearings and the drag portion (see FIG. 1), wherein the inner seals, the housing and the drag portion define a cavity within the housing (see 4] 0015); the drag portion having a peripheral helical groove (124) and plurality of bores (126) therethrough parallel to the central bore (see FIGS. 1, 2); and a viscous fluid confined
within the cavity (see paragraph 0015).
Schneider does not disclose at least one blind bore parallel to the central bore and having a closed end and an open end, the open end carrying a piston therein closing the open end and forming an air chamber within the at least one blind bore between the closed end and the piston with the piston moving parallel to the central bore to absorb thermal expansion of the viscous fluid.
Marble teaches a damping device (see title) comprising a member (46) passing through a viscous fluid 44 and beside the main chamber a blind bore (66) containing a piston (76). Paragraph 59 describes the piston (76) as separating the liquid (78) from a gas (74) contained in the closed end of the bore. Paragraph 60 describes the movement of the piston. Paragraphs 53 and 78 state that the second chamber 66 containing the piston can be used to accommodate thermal expansion of the liquid (44). Figures 6-8 show the blind bore having an axis that is parallel to the axis of the main bore, with the piston in the blind bore moving parallel to the axis of the main bore (see paragraph 54). 
It would have been obvious to combine the bore and piston of Marble with the drag portion of Schneider to provide a means for compensating for the expansion of the viscous fluid upon heating as discussed in paragraphs 53 and 78 of Marble.
Regarding claim 14, Schneider discloses an outer annular seal (116) on the shaft adjacent to each support bearing whereby each support bearing is sandwiched between inner and outer annular seals (see FIG. 1) in the housing and separated from the viscous fluid in the cavity (see FIG. 1).
Regarding claim 15, Schneider discloses a speed retarding device for a rotary component (see Abstract, FIGS. 1-3) comprising: a hollow cylindrical housing (104); a rotatable tubular shaft (102) rotatably carried by the housing (see FIG. 1, rotatably carried by bearings (112, 114)), the shaft having a drag portion (120) in the housing and having a shaft end (106) extending through at least one end of the housing (see FIG. 1); a pair of lubricated support bearings (112, 114) supporting the drag portion of the shaft in the housing (see FIG. 1); the drag portion having a plurality of bores (126) therethrough parallel to the central bore of the tubular shaft (see FIGS. 1, 2); and a viscous fluid confined within a cavity formed between the housing, the support bearings and an external surface of the drag portion (see paragraph 0015).
Schneider does not disclose at least one blind bore having a closed end and an open end, the open end carrying a piston therein closing the open end and forming an air chamber within the at least one blind bore between the closed end and the piston so the piston can move to absorb the thermal expansion of the viscous fluid.
Marble teaches a damping device (see title) comprising a member (46) passing through a viscous fluid 44 and beside the main chamber a blind bore (66) containing a piston (76). Paragraph 59 describes the piston (76) as separating the liquid (78) from a gas (74) contained in the closed end of the bore. Paragraph 60 describes the movement of the piston. Paragraphs 53 and 78 state that the second chamber 66 containing the piston can be used to accommodate thermal expansion of the liquid (44). Figures 6-8 show the blind bore having an axis that is parallel to the axis of the main bore, with the piston in the blind bore moving parallel to the axis of the main bore (see paragraph 54).
It would have been obvious to combine the bore and piston of Marble with the drag portion of Schneider to provide a means for compensating for the expansion of the viscous fluid upon heating as discussed in paragraphs 53 and 78 of Marble.
Regarding claim 16, Schneider discloses an annular inner seal (118) between each of the support bearings and the drag sleeve portion (see FIG. 1), wherein the inner seals, the housing and the drag portion restrict the cavity within the housing (see FIG. 1).

Regarding claim 17, Schneider discloses an outer annular seal (116) on the shaft adjacent to each support bearing whereby each support bearing is sandwiched between one of the inner seals and one of the outer annular seals in the housing (see FIG. 1) and separate the support bearings from the viscous fluid in the cavity (see FIG. 1).
Regarding claim 18, Schneider discloses that the drag sleeve portion has a cylindrical outer surface and a helical groove (124) (see FIG. 2) around the drag sleeve portion formed in the outer surface (see FIG. 2).
Regarding claim 19, Marble shows seal 82 surrounding the piston, so it is assumed to be an O-ring.

Response to Arguments
Applicant's arguments filed November 11, 2022 have been fully considered but they are not persuasive. Applicant states that neither Schneider nor Marble teaches, “the drag portion having a plurality of bores therethrough parallel to the central bore and at least one blind bore having a closed end and an open end, the open end carrying a piston therein defining a gas chamber between the closed end and the piston” and “wherein the piston in the blind bore moves within the blind bore parallel to the central bore to absorb thermal expansion of the viscous fluid in the cavity.” While it is true that neither reference individually discloses all of these features, the combination teaches all of the claimed features. Paragraph 14 of Schneider states, “The sleeve portion 120 further has a plurality of axially extending bores 126 spaced around the axial bore 128 through the shaft 102.” This is the teaching of the drag portion having a plurality of bores therethrough parallel to the central bore. The sleeve portion is filled with a high viscosity fluid, as described in paragraph 15. Figures 7 and 8 of Marble show a blind bore having a closed end and an open end, the open end carrying a piston (76) therein defining a gas chamber (66) between the closed end and the piston (see paragraph 59). Pathway 90 permits the flow of the liquid, making first cavity 78, opposite the gas chamber 66 an open end. Figures 7 and 8 of Marble are section views of figure 2. The piston travels into and out of the page in the top circle of figure 2, in a direction that is parallel to central bore, the lower circle (38,shown in figure 3). Paragraphs 53 and 78 state that the movement of piston 76 compresses the gas in the gas chamber to accommodate thermal expansion of the liquid. Thus, Schneider teaches a rotary nozzle with a drag portion including bores that are parallel to central bore filled with a viscous liquid and Marble teaches a blind bore with a gas chamber at the closed end sealed with a piston that moves parallel to a central bore due to the thermal expansion of the viscous liquid on the opposite side of the piston. Both reference deal with viscous fluid in bores that are parallel to a central bore. 
It is agreed that the piston 76 in figure 4 of Marble does not move parallel to the first chamber. However, the piston in figures 7 and 8 does move parallel to the first chamber (the claimed central bore). Applicant states that both ends of the bore containing piston 76 are closed as both are sealed with a cap 102. While both ends are sealed with a cap, passage 90 serves as a passageway for fluid 44 making liquid chamber 78 “open”. 
Applicant argues that there is no teaching of placing the chamber and piston of Marble “through the drag portion” of Schneider. While the blind bore of Marble is not within a main viscous fluid chamber, Schneider shows a drag portion with bores for viscous fluid therethrough parallel to the main bore and Marble shows an expansion chamber for viscous fluid with a piston that travels in a bore parallel to a main bore. At the least, it would have been obvious to an ordinary practitioner in the art to try to place the piston of Marble in the bore of Schneider to save space and reduce the number of required fluid passages. Nevertheless, claim 15 never clearly claims that the piston is required to be “through the drag portion”. Claim 1 requires the drag portion having a plurality of bores therethrough parallel to the central bore and at least one blind bore having a closed end and an open end, the open end carrying a piston therein defining a gas chamber between the closed end and the piston”. A piston such as Marble’s meets this limitation, as no placement of the blind bore has been claimed. Schneider teaches the bores through the drag portion parallel to the central bore. Later it is claimed that the viscous fluid is confined within the housing in a cavity formed between the housing and the drag portion, wherein the piston in the blind bore moves within the blind bore parallel to the central bore to absorb thermal expansion of the viscous fluid in the cavity. Again. There is nothing in this limitation requiring the blind bore to be within the drag portion bores. The piston chamber of Marble is within a housing and the piston moves parallel to the central bore. That is all that is required in claim 1. Independent claims 13 and 15 contain similar language to claim 1, and similarly do not preclude the blind bore being radially outside the bores passing though the drag portion, as long as the blind bore is within the housing and the piston in the blind bore travels on a parallel axis to the central bore.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                                                                                                                                                                                                    
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: 
/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                     

/Patricia L Engle/Acting SPRS, Art Unit 3993